Citation Nr: 0214366	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ear disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left ear disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2000, a statement 
of the case was issued in July 2000, and a substantive appeal 
was received in August 2000.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for right ear 
disability, left ear disability, and bilateral hearing loss 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  Service connection for pain and damage to the right ear 
was denied by rating decision in February 1999; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Evidence received since the February 1999 rating decision 
which denied service connection for pain and damage to the 
right ear bears directly and substantially upon the matter at 
hand, and is so significant that it must be considered in 
order to fully decide the merits of the claim.  

3.  Service connection for perforation of the left eardrum 
was denied by rating decision in February 1999; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

4.  Evidence received since the February 1999 rating decision 
which denied service connection for perforation of the left 
eardrum bears directly and substantially upon the matter at 
hand, and is so significant that it must be considered in 
order to fully decide the merits of the claim.  

5.  Service connection for bilateral hearing loss was denied 
by rating decision in February 1999; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

6.  Evidence received since the February 1999 rating decision 
which denied service connection for bilateral hearing loss 
bears directly and substantially upon the matter at hand, and 
is so significant that it must be considered in order to 
fully decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision which denied 
entitlement to service connection for pain and damage to the 
right ear, perforation of the left ear drum, and bilateral 
hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the February 1999 rating decision 
denying service connection for right ear disability is new 
and material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Evidence received since the February 1999 rating decision 
denying service connection for left ear disability is new and 
material, and the claim for that benefit has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

4.  Evidence received since the February 1999 rating decision 
denying service connection for bilateral hearing loss is new 
and material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
medical records, reports of VA examinations and 
correspondence from a private physician and the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  In September 2001, the veteran verbally informed VA 
that he did not have any further evidence to submit in 
support of his claims.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Moreover, in a July 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
No. 01-997 (Vet. App. June 19, 2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection as well as the laws and 
regulations pertaining to attempts to reopen claims which 
were the subjects of final decisions.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

The service medical records reveal that scarring of the 
bilateral tympanic membranes was present at the time of the 
service entrance examination which was conducted in November 
1951.  Hearing acuity was 15/15 at that time.  A separate 
record dated the same month indicated the presence of the 
scarring of the tympanic membranes and also a small central 
perforation of the left tympanic membrane.  The veteran was 
treated for otitis media several times between May 1954 and 
October 1954.  One of the clinical records indicated the 
veteran had a history of draining ears as a child.  Old 
scarred tympanic membranes were noted.  A central perforation 
was also noted which the examiner opined appeared to be old.  
It was the examiner's opinion that the veteran had an old 
chronic ear condition which existed prior to active duty.  
Bilateral tympanic membrane scarring and perforation of the 
left tympanic membrane were present at the time of the 
service separation examination which was conducted in 
November 1954.  The veteran's hearing acuity was determined 
to be 15/15 at that time.  

Private medical records dated from 1976 to 1998 are of 
record.  These records evidence intermittent complaints of 
and treatment for ear problems.  These records indicate the 
veteran reported a long history of hearing loss which he 
attributed to his military service in Korea.  They also 
demonstrate a long history of significant middle ear 
problems.  A history of noise exposure was also noted.  
Diagnoses included chronic perforation of the left tympanic 
membrane and chronic serous otitis media in the right ear.  

A June 1976 record indicates the veteran believed he had a 
spontaneous rupture of his right tympanic membrane in 1952 or 
1953 and no deliberate effort was ever made to close the 
perforation although the tympanic membrane was intact at that 
time.  A separate record dated the same month indicated that 
the veteran had a history of recurrent ear infections and 
earache in early life.  The veteran reported that his right 
tympanic membrane had ruptured in 1952 or 1953 and nothing 
was ever done to repair it.  

A February 1998 private clinical record includes the notation 
that the veteran had long term hearing loss which the veteran 
associated with his military service in Korea.  A history of 
significant middle ear problems and noise exposure was noted.  
Physical examination of the right ear revealed the tympanic 
membrane was scarred, intact and not very mobile.  The left 
tympanic membrane had a clear central perforation.  
Audiological testing revealed bilateral sloping high 
frequency loss with low frequency mixed loss.  

Reports of private audiograms conducted between July 1976 to 
July 1996 are of record.  The majority of the reports 
demonstrated the presence hearing loss for VA purposes in 
both ears.  

On VA audiological evaluation in November 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
75
90
LEFT
35
40
65
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

In November 1998, the veteran reported that his hearing loss 
began in 1951-1952 after an ear infection during active duty.  
He reported that he had noise exposure as a result of his 
military service as well as a result of his vocation.  

In a November 1998 letter, K. T. C., M.D., reported that he 
had been treating the veteran for ear disease since June of 
1976.  The physician noted that there was a history of a 
rupture of the eardrum of the right ear that had apparently 
occurred in 1952 or 1953.  Following the rupture of the 
eardrum, the ear drained for approximately three years.  The 
ear began draining again in approximately June of 1975.  When 
the veteran was first examined, a sizable central perforation 
of the tympanic membrane of the left ear was noted.  There 
was severe restriction of the right tympanic membrane.  The 
last time the physician saw the veteran was in July 1996.  A 
diagnosis of chronic otitis media with perforation of the 
left tympanic membrane was included.  

A report of a December 1998 private examination of the 
veteran includes the notation that the veteran had been 
exposed to a lot of noise over the years.  He indicated that 
he had his left ear lanced during the Korean War.  He 
reported that he worked on oil rigs as a driller, had done a 
lot of hunting, and had used chain saws.  The impression from 
the examination was mixed hearing loss with marked asymmetry 
in sensorineural loss; central tympanic membrane perforation 
on the left; and eustachian tube dysfunction and adhesive 
middle ear disease on the right with foreshortening of the 
malleus.  

By rating decision dated in February 1999, the RO denied 
service connection for pain and damage to the right ear, for 
perforations of the left ear drum and for bilateral hearing 
loss.  The RO found that the evidence of record did not show 
any right ear problems in service other than the scarred 
tympanic membrane noted at enlistment.  Pain and damage in 
the right ear including hearing loss existed prior to 
service.  The evidence did not show any permanent worsening 
of the pre-existing ear drainage problems while on active 
duty.  The RO further found that there was no evidence that 
the veteran experienced hearing loss while on active duty.  
The veteran was informed of the February 1999 rating decision 
and of his procedural and appellate rights the same month.  
He did not submit a timely notice of disagreement with the 
February 1999 decision which became final in February 2000.   

The evidence added to the record subsequent to the February 
1999 rating decision which denied service connection for the 
disabilities on appeal is set out below.  

Duplicate reports of private audiograms and duplicate service 
medical records were submitted.  

The report of an April 1999 private audiogram indicated the 
presence of bilateral hearing loss for VA purposes.  

In April 1999, Kent T. Christensen, M.D., wrote that the 
veteran had severe noise exposure during military service as 
a gunner and he had high frequency sensorineural hearing loss 
which was consistent with noise induced impairment.  It was 
noted that the veteran had a perforated left ear drum while 
on active duty.  The veteran reported that he had to 
frequently change the cotton in his ear due to the volume of 
ear drainage from the left ear.  The examiner noted that the 
veteran was given just a very cursory, superficial service 
exit examination.  The doctor wrote that it was hard for him 
to understand why the veteran was not service-connected for 
his ear disease.  

In a June 2000 letter, Kent T. Christensen, M.D. reported 
that a perforation of the veteran's eardrum occurred during 
active duty and that the veteran had ample noise exposure as 
a gunner during military service resulting in high frequency 
noise induced loss.  The doctor noted that during the time 
the veteran was on active duty, he had to change the cotton 
in his ears frequently due to the amount of drainage.  The 
veteran had a recent audiogram which indicated a speech 
reception threshold of 30 decibels in the right ear and 40 
decibels, with excellent discrimination, in the left ear.  A 
large central perforation of the tympanic membrane on the 
left was present.  Tympanostomy tubes had been placed in both 
ears.  The doctor noted that the denial of service connection 
for the veteran was a "mystery [to him], since perforations 
of [the veteran's] eardrum occurred during military 
service."  

Criteria and Analysis

The underlying issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The veteran originally filed his original claims of 
entitlement to service connection in October 1998.  By rating 
decision dated in February 1999, the RO denied service 
connection for pain and damage to the right ear, for 
perforations of the left ear drum (claimed as ear drum 
destroyed), and for bilateral hearing loss.  It appears that 
the February 1999 rating decision was made on the basis that 
right and left ear disorders preexisted service and were not 
aggravated by service and that bilateral hearing loss was not 
manifested during service.  The veteran was informed of the 
decision and of his procedural and appellate rights the same 
month.  The veteran did not file a notice of disagreement to 
initiate an appeal from the February 1999 decision, and that 
determination became final.  38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

After review the record in this case, the Board believes that 
the April 1999 and June 2000 letters from Kent T. 
Christensen, M.D. are so significant, when viewed in the 
context of evidence already of record, that they should be 
considered to fairly decide the merits of the veteran's 
claims.  The Board acknowledges that a medical opinion based 
solely on history furnished by the veteran is not new and 
material.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, although it appears that Dr. Christensen's opinions 
were based, in part, on history furnished to him by the 
veteran, it also appears that certain of his assumptions 
regarding ear problems during service are in fact supported 
by the service medical records which show treatment in 
August, September and October 1954.  Under the particular 
circumstances of this case, the Board believes that these 
letters, accepted as true for purposes of the new and 
material evidence analysis, can be viewed as significant in 
light of other evidence or record.  They therefore constitute 
new and material evidence.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The additional development to be conducted by 
the Board, as noted in the introduction, will serve to ensure 
compliance with this new legislation and implementing 
regulations.


ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
right ear disability, left ear disability, and bilateral 
hearing loss.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

